United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.N., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, PALM BEACH
INTERNATIONAL AIRPORT,
West Palm Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-396
Issued: July 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2011 appellant filed a timely appeal from July 29 and October 19, 2011
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury to the right shoulder causally related to factors of his federal employment on
December 30, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 3, 2011 appellant, then a 42-year-old program analyst, filed a claim for
traumatic injury, alleging that he sustained an injury to his right shoulder on December 30, 2010
while moving a portable on demand storage (PODS) unit. OWCP received the claim on
June 16, 2011.2
By letter dated June 27, 2011, OWCP advised appellant that he should submit further
evidence in support of his claim, including a medical report that provided a diagnosis of his right
shoulder condition and a physician’s opinion explaining the causal relationship to his alleged
work event.
In response, appellant submitted a July 6, 2011 medical report from Dr. Michael
Mikolajczak, an osteopathic physician, who noted that appellant helped three other men move a
PODS unit on December 30, 2010 and had some immediate shoulder pain, which had gotten
progressively worse. Dr. Mikolajczak also noted that appellant had a prior right shoulder injury
a year ago. He diagnosed right shoulder impingement, possible partial rotator cuff tear, but
offered no opinion regarding the cause of this condition.
A July 8, 2011 magnetic resonance imaging (MRI) scan report from Dr. Stanley Higgins,
a Board-certified physician in diagnostic radiology, noted that appellant’s impingement could
have been caused by a “low lying Type I acromion” with respect to the distal clavicle.
On July 29, 2011 OWCP denied appellant’s claim on the grounds that he had failed to
establish that his condition was causally related to his work incident.
After the decision, appellant submitted a July 26, 2011 report from Dr. Mikolajczak,
wherein he noted that the MRI scan showed some tendon changes. Dr. Mikolajczak also
diagnosed appellant with “post[-]traumatic work-related rotator cuff tendinitis with
impingement.”
On August 26, 2011 appellant requested reconsideration of the July 29, 2011 decision.
Along with the request, appellant submitted a supplemental statement wherein he
explained that he had an accepted right shoulder injury which occurred on January 22, 2009. He
submitted a February 2, 2009 medical report from Dr. Mikolajczak, noting a work incident on
January 22, 2009, that led to the onset of shoulder/periscapular pain. Appellant also submitted a
July 6, 2011 report from Dr. Mikolajczak wherein he diagnosed right shoulder impingement and
possible partial rotator cuff tear.
OWCP also received a February 2, 2009 report from Dr. Mikolajczak, who noted that
appellant had onset of right shoulder/periscapular pain while carrying an object at work on
January 22, 2009.
2

Appellant filed a notice on June 16, 2011 alleging a recurrence of his right shoulder condition, with an onset
date of June 8, 2011. He stated that recurrences to his shoulder injury occurred “on and off” after
December 30, 2010.

2

On October 19, 2011 OWCP affirmed the denial of appellant’s claim on the grounds that
the medical evidence did not support that his right shoulder condition was causally related to the
December 30, 2011 work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden to establish the essential
elements of his claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.5 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.6
To establish a causal relationship between a claimant’s condition and the employment
event or incident, he must submit rationalized medical opinion evidence based on a complete
factual and medical background supporting such a causal relationship. Rationalized medical
opinion evidence is medical evidence which includes a physician’s opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
OWCP has accepted that the December 30, 2010 incident occurred as alleged. The Board
finds that the evidence appellant submitted in support of his claim did not provide a rationalized
medical opinion explaining how his right shoulder condition was causally related to the
employment incident. Appellant therefore did not meet his burden of proof.

3

5 U.S.C. §§ 8101-8193.

4

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

6

T.H., 59 ECAB 388 (2008); John J. Carlone, 41 ECAB 354, 356-57 (1989).

7

Gary J. Watling, 52 ECAB 278 (2001).

3

Dr. Higgin’s MRI scan examination of July 8, 2011 indicates that appellant had a
congenital right shoulder condition of low lying Type I acromion with respect to the distal
clavical, which could have caused an impingement syndrome. The record also indicates that
appellant had a previous work-related 2009 right shoulder injury.
While the evidence of record substantiates that appellant experienced right shoulder pain
after helping move a PODS unit on December 30, 2010, he has not submitted a medical report
which correlates the December 30, 2010 event to a diagnosed right shoulder condition, with
supporting medical rationale.
The Board has consistently held that medical reports lacking rationale regarding causal
relationship have little probative value.8 While the medical reports from Dr. Mikolajczak,
appellant’s description of the employment incident, and his onset of right shoulder pain, they did
not provide medical rationale explaining how the incident caused his right shoulder condition.
Such medical explanation is especially important in cases such as this where appellant has
congenital and or preexisting conditions which might be the cause of the current condition. As
such, these medical reports are insufficient to satisfy the causal relationship requirement of his
claim.
Dr. Mikolajczak’s July 26, 2011 medical report opined that appellant’s rotator cuff
tendinitis condition was “work related,” but it did not provide a rational medical basis to support
this conclusion. He did not explain how appellant’s reported injury occurred, given appellant’s
preexisting right shoulder conditions and the mechanics of the PODS move he carried out with
three other individuals on December 30, 2010. The Board has held that medical reports
consisting solely of conclusory statements without supporting rationale are of diminished
probative value.9 In the absence of rationalized medical opinion evidence explaining how
moving a PODS unit caused a diagnosed right shoulder condition, appellant did not meet his
burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that his right shoulder condition was
causally related to his December 30, 2010 employment incident.

8

See Mary E. Marshall, 56 ECAB 420 (2005).

9

William C. Thomas, 45 ECAB 591 (1994).

4

ORDER
IT IS HEREBY ORDERED THAT the October 19 and July 29, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: July 9, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

